Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
Aunque la opinión de este Tribunal tiene el propósito encomiable de conciliar el Art. 152A de nuestro Código Civil, 31 L.P.R.A. sec. 591a, con lo resuelto por el Tribunal Supremo de Estado Unidos en Troxel v. Granville, 530 U.S. 57 (2000), sus pronunciamientos, esencialmente, colocan a este Tribunal al margen del contenido mínimo constitucio-nal dictado por ese foro al interpretar la Constitución de Estados Unidos. Por ello, disentimos.
*165HH
El caso de marras, sin lugar a dudas, comprende un asunto neurálgico para nuestro entorno familiar y cultural. La médula de la controversia ante nos gira en torno a la constitucionalidad de una ley que le confiere legitimación jurídica a los abuelos para solicitar períodos de visitas con sus nietos luego de la disolución del núcleo familiar, ya sea por la muerte de uno de sus padres o por el divorcio, separación o nulidad del matrimonio entre éstos. En síntesis, el Art. 152A del Código Civil de Puerto Rico, supra, prohíbe que los padres o el tutor que ejerza la patria potestad y custodia sobre un menor no emancipado im-pida, sin justa causa, que éste se relacione con sus abuelos. En ese caso, se le reconoce legitimación a los abuelos para “ser oídos ante el juez quien decidirá lo procedente to-mando en consideración las circunstancias particulares de cada caso y los intereses y el bienestar del menor”. Id.
A pesar de la letra clara de dicho estatuto y del cuadro fáctico del caso ante nos, la opinión del Tribunal decide validar las decisiones de los foros inferiores mediante las cuales se le reconoció legitimidad a los abuelos paternos del menor para acudir al tribunal y solicitar unas visitas más extensas con su nieto. Ello a pesar de que, en el caso de autos, nunca se impidió la relación abuelo-filial. De he-cho, en el caso de marras, el menor y sus abuelos se han relacionado constantemente a través de los años y, en la actualidad, la madre no pretende impedir que así continúe siendo.
Así, de entrada, debemos recalcar que al caso de autos no le aplica el artículo en cuestión. Si bien el Art. 152A del Código Civil, supra, le otorga a los abuelos legitimación para acudir al tribunal y solicitar relacionarse con sus nie-tos, dicho derecho únicamente se activa cuando los padres impiden, sin justa causa, que el menor se relacione con sus *166abuelos. En el caso de marras, la madre del menor nunca impidió que éste se relacionara con sus abuelos paternos sino que, meramente se opuso a la solicitud de éstos de que el menor pernoctara en su casa en fines de semanas alter-nos (a partir del viernes a las cinco de la tarde hasta el domingo a la misma hora), y que el fin de semana que los abuelos no tuvieran al menor, pudiesen verlo una vez du-rante la semana. El hecho de que la madre no acceda a la petición de los abuelos de que su hijo pernocte en casa de éstos en fines de semanas alternos no es indicativo de que la madre impida una relación abuelo-filial. Los abuelos no tienen derecho a que sus nietos pernocten en su casa. Ello es pretender que los abuelos tengan los mismos derechos que un padre no custodio.
Es decir, no estamos ante el caso de un padre que se opone sin justa causa a las relaciones abuelo-filiales, sino que más bien estamos ante un caso en el que un padre custodio (en este caso una madre) y unos abuelos no coin-ciden en cuanto a la magnitud o extensión de dichas visitas.
En vista de que el Art. 152A de nuestro Código Civil, supra, específicamente dispone que la solicitud de un abuelo para ser escuchado ante un juez procede única-mente cuando el padre o tutor que ejerza la patria potestad y custodia sobre el menor impida, sin justa causa, la rela-ción entre éstos, y que ese no es el caso de autos, hubiése-mos, sin más, descartado el presente pleito.
No obstante, la interpretación que hace la opinión ma-yoritaria del caso Troxel v. Granville, supra, nos obliga a adentrarnos a otros aspectos de esta controversia.
II

Troxel v. Granville

En Troxel v. Granville, supra, se impugnó la constitucio-nalidad de un estatuto de Washington que permitía que *167cualquier persona entablara una solicitud de visita en cualquier momento siempre y cuando dicha visita sirviera al mejor interés del menor. En esencia, la controversia de dicho caso se originó cuando unos abuelos, cuyo hijo había fallecido, presentaron una petición en el tribunal de Washington en la cual solicitaron que se les reconociera su de-recho de visita con sus dos nietas, a la luz de la legislación local antes mencionada, en vista de que la madre quería limitar las visitas a una vez al mes, y sin que éstas pernoc-taran en casa de sus abuelos. El Supremo federal no inva-lidó de su faz el estatuto impugnado, pero determinó que era inconstitucional en su aplicación a la controversia particular de las partes en dicho caso. Principalmente, señaló el foro federal que el estatuto de Washington era excesiva-mente amplio, ya que le otorgaba legitimación activa para solicitar visitas a cualquier persona en cualquier circuns-tancia, cuando dichas visitas propendan al mejor bienestar del menor.
En la discusión de dicho caso, el foro federal expresó, entre otras cosas, que el Tribunal de Primera Instancia de Washington incidió al no darle una consideración especial a la decisión de la madre de no ampliar la frecuencia de las visitas. Consecuentemente, el Supremo federal detalló va-rios factores que, tomados en conjunto, violaron el derecho fundamental que tiene un padre para tomar determinacio-nes en cuanto a la crianza de sus hijos. Estos son, que:
(1) la ley impugnada no contenía un requisito a los efec-tos de que el juez le adjudicara un “peso especial” a la de-terminación del padre en cuanto a qué entendía era lo me-jor para el menor;
(2) el juez de instancia no actuó bajo la presunción de que un padre apto (fit) actúa naturalmente en considera-ción al mejor beneficio de su hijo;
(3) el juez de instancia no tomó en consideración el he-cho de que la madre del menor estaba dispuesta a permitir ciertas visitas;
*168(4) el juez de instancia no tomó en consideración si las visitas entre el nieto y los abuelos interferían en la relación de padre e hijo, y
(5) el “mejor interés del menor” (fundamentado única-mente en lo que el juez determine que es el mejor interés del menor) no puede ser utilizado para ir por encima de la decisión de un padre custodio.
De dicha discusión se desprende que un análisis ponde-rado sobre la constitucionalidad de una ley que concede el derecho a una tercera persona para solicitar visitas con un menor, no puede dejar de tomar en consideración estos factores. Si un estatuto que regula el derecho de visita de unos abuelos con sus nietos no toma en consideración los factores anteriormente discutidos, éste claramente sería inconstitucional, ya sea de su faz o en su aplicación, a me-nos que el foro judicial lo interprete de modo que sea compatible con lo resuelto en Troxel v. Granville, supra.
El último factor señalado es particularmente impor-tante, ya que en nuestra jurisdicción, de ordinario, las de-terminaciones en casos que involucren situaciones con me-nores de edad son analizadas bajo el palio del “mejor interés del menor”. No obstante, eso es precisamente lo que condena el máximo foro federal: que la determinación de un juez de “lo que es mejor para el menor” pueda ir por encima de lo que dice un padre custodio apto. A esos efec-tos, resolvió que:
[T]he Washington Statue places the best-interest determination solely in the hands of the judge. Should the judge disagree with the parent’s estimation of the child’s best interest, the judge’s view necessarily prevails. Thus, in practical effect, in the State of Washington a court can disregard and overturn any decision by a fit custodial parent concerning visitation whenever a third party affected by the decision files a visitation petition, based solely an the judge’s determination of the child’s best interest. Troxel v. Granville, supra, pág. 9.
[T]he Due Process Clause does not permit a State to infringe on the fundamental right of parents to make child rearing *169decisions simply because a state judge believes a “better” decision could be made. Troxel v. Granville, supra, pág. 12.
Nos parece evidente que el Tribunal Supremo federal constriñe el análisis constitucional de un estatuto de visita a que se cumpla con lo antes esbozado. Es decir, un juez no puede hacer una determinación de lo que éste entiende es mejor para el menor y suplantar lo que el padre custodio apto estima beneficia a su hijo o hija.
HH HH
La opinión de este Tribunal intenta armonizar nuestro estatuto con la decisión de Troxel v. Granville, supra, con el propósito de hacer una interpretación que permita sosla-yar el argumento constitucional. No obstante, al hacerlo, establece criterios que a nuestro juicio son contrarios a dicha decisión federal.
Así sucede, por ejemplo, cuando la opinión mayoritaria señala:
Por supuesto, ningún derecho fundamental es absoluto, por ende, los derechos de los padres pueden limitarse en aras de proteger un interés apremiante del Estado, como lo es el bienestar de los menores. (Énfasis suplido.) Opinión mayoritaria, pág. 147.
O cuando señala que:
Los tribunales deben asegurarse que sus decisiones sobre es-tas delicadas controversias propendan al bienestar de los me-nores, conforme lo requiere nuestra legislación y reiterada-mente lo ha señalado nuestra jurisprudencia. (Énfasis suplido.) Opinión mayoritaria, pág. 160.
Cuando la opinión del Tribunal dispone que los jueces, en casos como el de autos, tendrán que tomar en conside-ración el mejor bienestar del menor al emitir sus decisio-*170nes, claramente está violando lo dispuesto en Troxel v. Granville, supra.(1)
Igualmente, la opinión de este Foro nos coloca al mar-gen de la decisión federal cuando establece que los tribu-nales deberán considerar los siguientes factores al adjudi-car controversias sobre relaciones abuelo-filiales: la preferencia del menor, su sexo, edad, salud mental y física; el cariño que puedan brindarle las partes en controversia; la habilidad de las partes para satisfacer las necesidades afectivas y morales del menor; la interrelación del menor con las partes y con otros miembros de la familia; la salud psíquica de las partes. Según señala la opinión del Tribunal, dichos factores fueron expuestos por esta Curia en aras de facilitarle a los jueces de primera instancia su en-comienda en casos en los que esté en controversia la custo-dia de un menor. Difícilmente podemos concebir que los mismos criterios empleados en casos en los cuales unos padres se disputan la custodia de un menor, se deben uti-lizar para adjudicar la petición de unos abuelos a visitar a su nieto, por encima de la determinación de un padre cus-todio apto, y del derecho fundamental que tiene ese padre para llevar a cabo dicha determinación. (2)
Más aún, según es conocido, dichos factores son los que, de ordinario, considera un juez al indagar sobre lo que re-percutiría en el mejor bienestar del menor, por lo que es igualmente incorrecto aplicarlos a casos como el de autos. Como ya mencionáramos, dicho raciocinio, el del mejor bienestar del menor, no puede ser utilizado para ir por en-cima de la decisión de un padre custodio apto. Troxel v. Granville, supra, así lo establece claramente.
*171La decisión de este Foro tiene el efecto de controvertir lo dispuesto en Troxel v. Granville, supra, en cuanto a que se le debe otorgar una gran deferencia a los padres y respetar el derecho fundamental que éstos tienen de criar a sus hijos. De ahora en adelante, según dispone la opinión del Tribunal, se le permite a los abuelos cuestionar ante los tribunales del País la extensión de las visitas con sus nie-tos, aun en situaciones en que los padres no impiden la relación entre éstos. Esta no fue la situación contemplada por la Asamblea Legislativa al aprobar el Art. 152A de nuestro Código Civil, supra.
Según la opinión del Tribunal, luego de que el juez de instancia considere la posición de los padres —quienes ob-viamente se oponen a la solicitud de los abuelos; de otro modo no estarían ante el tribunal— éste hará una deter-minación de lo que estime mejor para el menor. Así, la opinión mayoritaria permite que, en efecto, sea un juez quien decida (en última instancia) lo que más le conviene a un menor —aun en situaciones donde la salud física, psí-quica o emocional del menor no está en entredicho— y cuando no ha habido una alegación de que la madre no está capacitada para tomar decisiones es interés de su hijo menor.
I
En la medida en que la opinión mayoritaria de este Tribunal descarta lo resuelto en el ámbito federal, y expresa-mente sostiene que “los tribunales deben asegurarse que sus decisiones sobre estas delicadas controversias propen-dan al bienestar de los menores”, ésta atenta contra el prin-cipio doctrinal que exige una concordancia entre dicho Tribunal y el nuestro en el ámbito de las garantías constitucionales.
En vista de que la opinión del Tribunal entra a discutir un estatuto que claramente no se concibió para circunstan-cias como la de autos, en la que el padre custodio no impide *172la relación abuelo-filial y que, además, se aparta del están-dar mínimo mandatorio para esta jurisdicción, según esbo-zado en la opinión Troxel v. Granville, supra, disentimos.

 Nótese que este no es un caso en el que se alega que la madre no es apta para tomar decisiones en interés de su hijo, en cuyo caso sí se le reconoce al Estado una amplia potestad para —y hasta el deber de— intervenir conforme al mejor bienestar del menor.


 Cabe recordar que los padres tienen derecho a relacionarse con sus hijos; no así sus abuelos. Lo que el Art. 152A del Código Civil, 31 L.P.R.A. sec. 591a, establece es el derecho de dichos abuelos a ser escuchados y a solicitar visitas. No obstante, los abuelos no tienen underecho fundamental a relacionarse con sus nietos.